Title: To Thomas Jefferson from Ferdinand Grand, 12 July 1786
From: Grand, Ferdinand
To: Jefferson, Thomas



Sir
Paris 12th. July 1786.

I have the honour to inform you that in consequence of your desire, Commodore Paul Jones has paid me, one hundred twelve thousand, one hundred Seventy two Livers, two Sols, four deniers, where with I Shall follow your order. I Specifyed the above Sum on the back of the bill drawn by the Treasury, mentioning it to be the ballance of the Sum mentioned there in, according to Commodore Jones’s accounts to be Submitted to congress. I am very respectfully Sir Your most obedient humble Servant,

Grand

